Citation Nr: 1126955	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of right middle finger injury, currently evaluated 10 percent disabling from January 1, 2004 to June 7, 2004.

2.  Entitlement to an increased rating for service-connected residuals of right middle finger injury, currently evaluated 40 percent disabling from June 8, 2004 to present.

3.  Entitlement to an initial compensable disability rating for service-connected right middle finger residual surgical scar. 


REPRESENTATION

Veteran represented by:	Stacy A. Tromble, Esq.




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1955 to October 1957 and from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions dated September 2003 and February 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Procedural history

In the September 2003 rating decision, the RO denied the Veteran's claim for an increased evaluation for injury of the middle finger of the right hand (formerly with scar) and deferred a decision on entitlement to compensation for a residual surgical scar of the right middle finger.

In the February 2004 rating decision, the RO granted service connection for the Veteran's residual surgical scar of the right middle finger and assigned a noncompensable disability rating.  The RO also granted a temporary evaluation of 100 percent of the service-connected residuals of right middle finger injury based on surgical treatment necessitating convalescence.

In a March 2005 rating decision, the RO increased the evaluation assigned for the Veteran's right middle finger disability from 10 percent to 40 percent, effective June 8, 2004.  The RO essentially explained that the increase was warranted based on medical evidence showing resulting limitation of motion of other digits or interference with overall function of the hand.  The RO also requested that the Veteran be scheduled for a VA examination to determine his current level of disability as his physician had indicated that his disability had improved.  Based on the June 2005 VA examination findings, the RO proposed to reduce the prior evaluation of the Veteran's disability from 40 percent to 10 percent.  In a September 2005 rating decision, the RO decreased the evaluation assigned for the Veteran's service-connected right middle finger disability from 40 percent to 10 percent, effective January 1, 2006.

In January 2007, the Veteran presented sworn testimony during a personal hearing in Portland, Oregon, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a May 2007 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2009, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated in March 2009 granted the motion, vacated the Board's May 2007 decision, and remanded the case to the Board.

In June 2010, the Board additionally remanded the Veteran's claims for additional development.  In a rating decision dated April 2011, the RO restored the prior 40 percent disability rating for residuals of right middle finger injury to 40 percent, effective January 1, 2006 (the date of the prior reduction).  The VA Appeals Management Center (AMC) issued supplemental statement of the case (SSOC) in April 2011.  The case has returned to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the medical evidence from January 1, 2004 to present demonstrates that the Veteran's service-connected residuals of right middle finger injury have resulted in loss of overall use of the right hand.

2.  Resolving all doubt in the Veteran's favor, the medical evidence demonstrates that the Veteran's service-connected residuals of right middle finger injury have led to median nerve impairment which most closely resembles a mild incomplete paralysis.

3.  The Veteran's service-connected surgical scars of the right middle finger measure 6cm. and 2cm.  Resolving all doubt in the Veteran's favor, the medical evidence of record shows that the scars are painful upon examination but are manifested by minimal functional loss.

4.  The evidence does not show that the Veteran's service-connected residuals of right middle finger injury, to include median nerve impairment and residual surgical scar of the right middle finger are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for residuals of right middle finger injury are met subject to the restrictions of 38 C.F.R. §§ 4.14, 4.68.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.68, 4.69, 4.71, 4.71a, Diagnostic Codes 5226, 5125.

2.  The criteria for a separate disability rating in excess of 10 percent for impairment of the median nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8615 (2010).

3.  The criteria for a 10 percent disability rating for residual surgical scar of the right middle finger are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7804.

4.  The criteria for referral for increased disability ratings for the Veteran's service-connected residuals of right middle finger injury, to include median nerve impairment and residual surgical scar of the right middle finger on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected residuals of right middle finger injury and service-connected residual surgical scars of right middle finger injury.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall concerns

The Board has thoroughly reviewed the claims folder including the June 2010 remand instructions.  The Board notes that the Veteran has been afforded a VA examination as to the pending claims.  Furthermore, the requisite VA medical center treatment records have been associated with the claims folder, to the extent possible.  Further, as indicated above, a SSOC was issued in April 2011.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issues on appeal.

The RO informed the Veteran of VA's duty to assist him in the development of his claims in a July 2003 VCAA letter.  Specifically, the Veteran was informed that VA would assist him in obtaining relevant records from any Federal agency, including those from the military, VA Medical Centers, and the Social Security Administration.  With respect to private treatment records, the VCAA letter informed the Veteran that VA would make reasonable efforts to request such records.  The Veteran was also advised in the letter that a VA examination would be scheduled if necessary to make a decision on his claims.  

In Dingess v. Nicholson, supra, the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in a March 2006 VCAA letter.  The letter detailed the evidence considered in determining a disability rating, including, "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The letter also advised the Veteran as to examples of evidence that would be pertinent to determining a disability rating, such as on-going treatment records, recent Social Security determinations, statements from employers as to job performance and time lost due to service-connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter instructed the Veteran that two factors were relevant in determining effective dates of increased rating claims:  when the claim was received; and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records that the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until March 2006, years after the RO decision that is the subject of this appeal.  Crucially, the Veteran's claims were readjudicated in the April 2011 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claims and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

The Board notes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Given that there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an equitable resolution of the issues being decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, the Veteran's statements, as well as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the Veteran was most recently afforded a VA examination in November 2010 as to his pending claims.  The VA examination report with March 2011 addendum reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report and addendum are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney and, as indicated above, he testified at a personal hearing before the undersigned.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of these claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased rating for service-connected residuals of right middle finger injury, currently evaluated 10 percent disabling from January 1, 2004 to June 7, 2004.

2.  Entitlement to an increased rating for service-connected residuals of right middle finger injury, currently evaluated 40 percent disabling from June 8, 2004 to present.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

Under Diagnostic Code 5226 a 10 percent disability rating is warranted for unfavorable or favorable ankylosis of the long finger.  Note:  Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226.

The Board observes that the Veteran's right upper extremity is his major extremity. See 38 C.F.R. § 4.69 (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major).

Analysis

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether different rating codes are "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran was previously rated at 10 percent under Diagnostic Codes 5299-5226.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The Veteran's right middle finger disability rating was therefore rated by analogy to Diagnostic Code 5226 for ankylosis of the long finger.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

The maximum disability evaluation available under Diagnostic Code 5226 for unfavorable or favorable ankylosis of the major long finger is 10 percent.  However, Diagnostic Code 5226 requires consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion or other digits or interference with the overall function of the hand.  Therefore, in a March 2005 rating decision, the RO increased the Veteran's service-connected evaluation to 40 percent under Diagnostic Code 5221 based upon the impaired overall function of his right hand. 

The Board has considered the medical evidence in its entirety and finds that the severity of the overall functional impairment of the Veteran's right hand most closely approximates loss of use of the major hand pursuant to Diagnostic Code 5125.  Specifically, the Veteran has long asserted that his service-connected right middle finger injury causes severe pain to his entire hand upon ordinary use.  See, e.g., the VA Form 9 dated February 2005; see also the January 2007 Board hearing transcript.  

As indicated above, the Veteran was most recently afforded a VA examination in November 2010.  The VA examiner indicated that range of motion testing of the Veteran's finger showed zero degrees extension and 9 degrees of flexion at the metacarpal phalangeal joint, zero degrees of extension and 90 degrees of flexion at the proximal interphalangeal joint (PIP), and zero degrees of extension and 70 degrees of flexion at the dorsal interphalangeal joint (DIP).  Also, the Veteran was able to make a fist and to touch the soft tuft of the finger to the palmar thenar eminence.  The November 2010 VA examiner also noted that the Veteran's "[a]ctive motion equals passive motion.  His range of motion is unchanged with three repetitions.  He does have pain with range of motion testing of the finger."

Despite the Veteran's ability to move his right middle finger, the VA examiner further observed that the Veteran experiences essentially complete loss of function of his right hand due to his service-connected right middle finger injury.  Specifically, the November 2010 VA examiner reported that "[t]he Veteran has lost significant function in the right long finger . . . He essentially avoids use of this hand at all costs to avoid worsening flare ups of pain."  In a subsequent March 2011 addendum, the VA examiner stated that "this Veteran has a very high level of constant pain and flare-ups across the involved finger . . . This causes loss of function of the entire right hand.  In quantifying this, if I use a scale of mild, moderate, and severe, he has severe loss of overall function of the right hand because of the service-connected right middle finger injuries."

Accordingly, based upon the demonstrated overall lack of function of the right hand and in consideration of 38 C.F.R. §§ 4.40 and 4.45 and the mandates of DeLuca, the Board finds that the objective functional loss associated with the Veteran's service-connected right middle finger injury most closely approximates an evaluation of 70 percent under Diagnostic Code 5125 for loss of use of a hand which is the maximum schedular rating available.  

As indicated above, the Veteran was rated at 10 percent from January 1, 2004 to June 7, 2004 and at 40 percent from June 8, 2004 to present.  Pursuant to Hart, supra, the Board has considered the application of staged ratings.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2010).  The question to be answered by the Board, then, is whether any different rating should be assigned for the relevant time period under consideration.  

In essence, the evidence of record, to include VA examination reports dated November 2010, June 2005, and August 2003, as well as, VA outpatient and private treatment records, indicates that the Veteran's service-connected right middle finger symptomatology was manifested by complaints of pain and flare-ups, resulting in loss of use of the Veteran's right hand.  Critically, although the physical examination notes document objective range of motion measurements in the Veteran's right hand, the Board recognizes that, throughout the pendency of the appeal, the Veteran has consistently maintained that the overall function of his right hand has significantly impaired as a result of his service-connected disability.  The Veteran presented testimony to this effect that the January 2007 Board hearing.  Crucially, the Board has no reason to disbelieve the statements of the Veteran in this regard.  Moreover, the Veteran's statements are corroborated to some extent by his outpatient treatment records which document multiple complaints of flare-ups, stiffness, and loss of control of the right middle finger and hand.  See the VA treatment records dated November 2003, June 2004, August 2004, and July 2008. 

Accordingly, after a careful review of the record, the Board finds that the Veteran's service-connected right middle finger symptomatology was not more or less severe during the appeal period.  Accordingly, the 70 percent rating is assigned from January 1, 2004 forward.

Esteban considerations

The Board observes that the Veteran is now rated at the maximum schedular rating for the loss of use of the right hand.  However, the Joint Motion, as adopted by the Court's March 2009 Order, specifically recommended Board consideration of neurological symptomatology associated with the service-connected residuals of right middle finger injury.  Accordingly, further analysis has been undertaken pursuant to the mandates of the Joint Motion.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's VA treatment records indicate that he suffers from numbness of the right middle finger and some hand weakness.  See the VA treatment record dated June 2004.  The August 2003 VA examiner previously noted the Veteran's complaints of "decreased sensation along the palmar aspect of the right long finger, but sensation along the dorsal aspect is intact."  Additionally, the Veteran has maintained that he experiences complete loss of feeling in the tip of his right finger.  See, e.g., the VA Form 9 dated February 2005.  

Recently, the November 2010 VA examiner was asked to address the Veteran's neurological complaints associated with his service-connected residuals of right middle finger injury.  In response, the November 2010 VA examiner reported that the Veteran "has decreased sensation across the ulnar border of the finger and the tip of the finger on the radial border.  He describes this as being completely numb."

A review of the record shows that the Veteran's loss of sensation involves the palmar aspect of his right middle finger.  See the August 2003 VA examination report.  Accordingly, the Board will evaluate the Veteran's neurological impairment under the criteria outlined in Diagnostic Code 8515 (the median nerve, paralysis of).  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeable flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

As stated above, the medical evidence of record documents loss of sensation of the right middle finger including numbness at the tip of the finger.  Although there is indisputably severe loss of function of the right hand, the evidence does not support a finding that the median nerve impairment is any more than mild.  Crucially, there is no medical evidence suggesting moderate or severe incomplete paralysis of the median nerve of the right hand.  The Veteran is able to make a complete fist with the tip of his right middle finger on the radial border.  See the November 2010 VA examination report.

The Veteran clearly suffers from loss of sensation and numbness in the right middle finger.  Such symptoms, in the estimation of the Board, warrant the assignment of a 10 percent disability rating under Diagnostic Code 8515.  

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board acknowledges that the Veteran, who is over the age of 74, has last worked as a post office employee in 1985.  See the VA examination report dated November 2010.  A review of the various statements submitted by the Veteran during the course of this appeal does not reveal any expressly raised claim for TDIU.  Likewise, the evidence does not show that such a claim has been reasonably raised.  Moreover, the Board notes that the November 2010 VA examiner specifically indicated that the Veteran's service-connected disabilities "would not make him unemployable, but would limit his ability to find gainful employment that required a lot of use of his hands."  Accordingly, consideration of TDIU is not warranted.

Extraschedular consideration

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of extraschedular ratings in a common discussion below.

3.  Entitlement to a compensable disability rating for service-connected right middle finger residual surgical scar.

Relevant law and regulations

The law and regulations pertaining generally to disability ratings has been set forth above and will not be repeated here.

The Veteran's claim was received by VA in July 2003.  The Veteran's service-connected residual surgical scars of the right middle finger are currently assigned a noncompensable rating under Diagnostic Code 7804.

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, the October 2008 version of the schedular criteria is inapplicable, because the Veteran's claim was received in July 2003.  Therefore, the Veteran's claim will be considered under the pre-October 2008 criteria.



Analysis

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As indicated above, the Veteran's scars are currently assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (scars, unstable or painful).  In order to warrant a 10 percent evaluation pursuant to Diagnostic Code 7804 (2008), the evidence must show superficial scars that are painful on examination.  As will be discussed below, the Board recognizes that the November 2010 VA examiner reported the Veteran's scars are most likely not actually painful to the Veteran.  However, the RO has rated the Veteran under Diagnostic Code 7804 based upon the Veteran's subjective complaints of pain at the site of the scar.  As the Veteran has persisted in his complaints of pain, the Board finds that it is appropriate to rate the scars under Diagnostic Code 7804.

Moreover, other diagnostic codes used for rating scars are not applicable to the Veteran's service-connected scars.  Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2008).  Diagnostic Code 7800 is not applicable in this case, as it only applies to disfigurement of the head, face, or neck.

Diagnostic Code 7801, pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion is not applicable either.  To warrant a 10 percent rating the scar must cover an area or areas exceeding 6 square inches (39 sq. cm.). A 20 percent rating requires that the scar cover an area or areas of 12 square inches (77 sq. cm.).  Diagnostic Code 7802 for rating scars, other than head, face, or neck, that are superficial and do not cause limited motion is not applicable as the scar must cover an area of 144 square inches in order to warrant a maximum 10 percent rating.  The VA examination report dated in November 2010 indicates that the Veteran's scars are narrow, measuring less than 6 centimeters and 2 centimeters, respectively.  These measurements, even in combination, do not come close to approximating that which is required for a compensable rating under Diagnostic Codes 7801 and 7802.

Diagnostic Code 7803 provides a maximum 10 percent rating for scars that are superficial and unstable.  Such is not the case here.  Moreover, as will be discussed below, the Board is assigning a 10 percent disability rating under 7804 and thus, the maximum 10 percent rating under Diagnostic Code 7803 will not avail the Veteran.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  There is no evidence that the Veteran's function of the right middle finger is impacted by these service-connected surgical scars on any more than a minimal level.  Rather, as discussed above, the overall function of the Veteran's hand, to include his right middle finger, is impaired by his service-connected residuals of right middle finger injury for which he is assigned a separate rating.

The Board therefore finds that Diagnostic Code 7804 is appropriate in the instant case, as it most closely approximates the Veteran's specific scar symptomatology.  
Accordingly, the Board finds that use of Diagnostic Code 7804 is most appropriate and the Board will proceed with its analysis under the schedular criteria.

As indicated above, to warrant the assignment of a 10 percent disability rating under 7804, the evidence must show superficial scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Recently, the November 2010 VA examiner reported that the Veteran identified tenderness at the site of both scars.  However, the VA examiner went on to observe that "[i]t should be noted that these scars go over his PIP joint, which is a focus of pain and degenerative changes for him.  It is likely very difficult for him to differentiate the pain from the scar, as compared to pain from the arthritic changes across the PIP joint."  The VA examiner continued, "[m]y clinical assessment is that the scars themselves are asymptomatic and that his pain is more due to the residuals of the injury and the arthritic changes at the PIP joint.  I essentially agree with the previous evaluation that although he does have scars, the scars themselves are asymptomatic."  As the November 2010 VA examiner implied, his findings are consistent with those reported by the October 2003 VA examiner who indicated that the Veteran's scar was not painful or tender at that time.  Subsequent VA treatment records did not reference any treatment or complaints of pain specifically related to the Veteran's surgical scars during the appeal period.

However, the Veteran has consistently stated that the residuals surgical scars of his right middle finger are tender and painful throughout the pendency of the claim.  See, e.g., the January 2007 Board hearing transcript; see also the notice of disagreement dated July 2004.  Moreover, he is competent to testify concerning observable symptomatology such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.

The Board has considered the evidence and finds that the Veteran should be given the benefit of the doubt.  Thus the Board finds that a 10 percent rating is warranted for a painful scar, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board has considered and found that a staged rating is not warranted in this matter, as symptomatology has been consistent throughout the appeal period.  See Hart, supra.

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, as stated above, the Veteran has not worked since 1985 and has not contended that he is unemployable as a result of his service-connected residual surgical scars of the right middle finger.  Additionally, there is no evidence that the surgical scars have in any way impacted the Veteran's employability.  Therefore, consideration of a TDIU is not warranted.

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected post-operative deviated nasal septum.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board recognizes the Veteran's contentions of significant impairment due to his service-connected residuals of right middle finger injury.  See, e.g., the January 2007 Board hearing transcript.  However, the extent of this functional impairment is now specifically contemplated by the currently assigned disability ratings and does not demonstrate an exceptional level of functional problems beyond that which is contemplated by Diagnostic Code 5125.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Additionally, the Veteran's examination and treatment records do not identify an exceptional or unusual clinical picture as a result of the service-connected residuals of right middle finger injury, median nerve impairment, and residual surgical scars of the right middle finger.  While the Veteran has indisputably had surgery on the right middle finger, there is no evidence that the Veteran has been frequently hospitalized as a result of these disabilities during the appeal period.  

The record does not indicate any other reason why an extraschedular rating should be assigned.  Accordingly, because there is no factor which takes the disabilities outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased disability rating of 60 percent for the period of dating from January 1, 2004 to present is granted for service-connected residuals of right middle finger injury, subject to controlling regulations applicable to the payment of monetary benefits and the restrictions set forth in 38 C.F.R. §§ 4.14 and 4.68.

An initial disability rating of 10 percent is granted for impairment of the median nerve as a result of the service-connected residuals of right middle finger injury, subject to controlling regulations applicable to the payment of monetary benefits and the restrictions set forth in 38 C.F.R. §§ 4.14 and 4.68.

An initial disability rating of 10 percent is granted for service-connected residual surgical scars of the right middle finger injury, subject to controlling regulations applicable to the payment of monetary benefits and the restrictions set forth in 38 C.F.R. §§ 4.14 and 4.68.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


